DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-11 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites wherein “the comb-drive element varies the sub-micron gaps at the respective sidewalls of the first and second comb fingers without altering an overlap between the first and second comb fingers along the respective lengths thereof.” The bolded language above suggests that nothing about the overlap changes 

Claims 4-11 contain new matter for depending from claim 3.

Claim 38 contains new matter for substantially the same reasons as claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein “the comb-drive element varies the sub-micron gaps at the respective sidewalls of the first and second comb fingers without altering an overlap between the first and second comb fingers along the respective lengths thereof.” The bolded language above suggests that nothing about the overlap changes as the sub-micron gaps are varied. However, fig. 8 shows that as the sub-micron gaps are varied, the sections of the first comb fingers (i.e. the longer comb fingers in fig. 8) 
For the purpose of examination, it will be interpreted that the amount of overlap between the first and second comb fingers does not change as the sub-micron gaps are varied.

Claims 4-11 are indefinite for depending from claim 3.

Claim 38 is indefinite for substantially the same reasons as claim 3, and will receive a similar interpretation as claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ayazi et al. (US 20130283911 A1, hereinafter Ayazi) in view of Phan Le (US 20130009716 A1) and Suzuki et al. (US 20160204716 A1, hereinafter Suzuki).
As to claim 1, Ayazi teaches a bulk acoustic wave resonator apparatus, comprising: 
a resonator member 102; 
at least one anchor structure 101 (¶31) coupling the resonator member to a substrate 104 (¶33); and 
a drive element 112 (¶48) connected to the resonator member.
Ayazi does not teach a comb-drive element comprising first comb fingers protruding from the resonator member, and second comb fingers interdigitated with the first comb fingers to define sub-micron capacitive gaps therebetween (Ayazi’s drive element 112 is not a comb drive element), and
wherein one of the first comb fingers and the second comb fingers are longer than the other of the first comb fingers and the second comb fingers along respective lengths between opposing ends thereof.
[AltContent: textbox (CDE2)][AltContent: textbox (CDE)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: textbox (20X)][AltContent: ]
    PNG
    media_image1.png
    940
    886
    media_image1.png
    Greyscale

Phan Le teaches a resonator device comprising a resonator member 20X (fig.3 above), and 
a comb-drive element CDE (fig. 3 above; see ¶65-66 and ¶89) comprising first comb fingers 33 (fig. 3, ¶63) protruding from the resonator member, and second comb fingers 35 (fig. 3, ¶64) interdigitated with the first comb fingers to define capacitive gaps therebetween (Phan Le additionally teaches a second comb drive element CDE2, see fig. 3 above, configured to monitor movement of the resonator member - see ¶65-66 and ¶89; drive element 114 of Ayazi is configured to monitor movement of the resonator member, see ¶36 of Ayazi, meaning that Ayazi’s drive element 114 and Phan Le’s drive element CDE2 are analogous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi to be configured such that comb drive elements (CDE, CDE2 of Phan Le) are used to drive and monitor the resonator member as taught Phan Le, since such a modification would be a simple 
Ayazi as modified still does not teach wherein the capacitive gaps are sub-micron capacitive gaps.
However, a device having the claimed dimensions would not operate differently than the prior art device. For example, a qualitatively different function would not arise from the gaps becoming sub-micron. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 (IV)(A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size and proportions of the apparatus of Ayazi as modified such that the gaps are sub-micron since such a modification would be a mere change of the size and proportions of the apparatus for the predictable result that the weight and footprint of the device is minimized.
Ayazi as modified still does not teach wherein one of the first comb fingers and the second comb fingers are longer than the other of the first comb fingers and the second comb fingers along respective lengths between opposing ends thereof.
Suzuki teaches a MEMS device (¶100) comprising comb drive elements (¶94) formed by first comb fingers 400 and second comb fingers 300, wherein one of the first comb fingers and the second comb fingers are longer than the other of the first comb 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that one of the first comb fingers and the second comb fingers are longer than the other of the first comb fingers and the second comb fingers along respective lengths between opposing ends thereof as taught by Suzuki since such a modification would be a mere change in the relative sizes of the comb fingers for the predictable result that angular velocity is still successfully detected.

Claims 2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi in view of Phan Le and Suzuki as applied to claim 1 above and further in view of Falorni et al. (US 20150377624 A1, hereinafter Falorni) and Dehe (US 20140197502 A1).
As to claim 2, Ayazi as modified teaches the limitations of the claim except wherein the first comb fingers 33 (Phan Le) comprise a different material than the second comb fingers 35 (Phan Le).
Regarding the material of the first comb fingers,
Falorni teaches a MEMS gyroscope wherein a resonator member 2 comprises single crystal silicon (monocrystalline silicon - ¶41; Phan Le teaches wherein the comb fingers 33 and resonator member 20X are a single piece of material, so when the resonator body of Ayazi as modified is modified to be made of single crystal silicon as taught by Falorni, the first comb fingers will also be made of single crystal silicon).

Regarding the material of the second comb fingers,
Dehe teaches a MEMS comb drive device wherein stationary comb fingers 215 (corresponding to the stationary second comb fingers 35 from Phan Le) are made of polysilicon (¶24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the stationary comb fingers (i.e. second comb fingers) are made of polysilicon since such a modification would be a simple substitution of one stationary comb finger material for another for the predictable result that angular velocity is still successfully measured.
Ayazi as modified teaches wherein the first comb fingers 33 (Phan Le) comprise a different material (single crystal silicon - Falorni) than the second comb fingers 35 (Phan Le; polysilicon - Dehe).

As to claim 12, Ayazi as modified teaches the limitations of the claim except wherein the sub-micron capacitive gaps are between about 100 nanometers (nm) and 500 nm, and wherein a resonance frequency of the apparatus is greater than about 300 kilohertz (kHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the sub-micron gaps are between about 100 nanometers (nm) and 500 nm, because such a modification would have been obvious through routine experimentation for the predictable result that angular velocity is still successfully detected.
Regarding the resonance frequency, ¶32 of Ayazi teaches that the device maybe be operated at frequencies higher than 100 kHz and up to 10 MHz, depending on the radial dimension and thickness of the resonator member 102. However, Ayazi does not explicitly teach (i.e. without a doubt) that the resonator is dimensioned to operate at a frequency higher than about 300 kHz. The frequency at which the resonator member 102 is operated is a result effective variable because the resonant frequency of the device has an effect on what frequencies of external disturbances can affect the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the resonance frequency of the apparatus is greater than about 300 kHz by routine experimentation for the predictable result that angular velocity is still successfully measured.

As to claim 13, Ayazi teaches wherein the apparatus is a gyroscope (see the title).

As to claim 14, Ayazi teaches wherein the gyroscope is a pitch/roll gyroscope (the gyroscope is capable of being used as a pitch/roll gyroscope since it is a dual-axis gyroscope – see title), and wherein the resonator member 102 is an annulus 102.

As to claim 15, Ayazi as modified teaches wherein the comb-drive element DCE (Phan Le) is connected to a perimeter of the annulus 102 (Ayazi) at an anti-nodal point (the comb drive element of Phan Le replaced the drive element 112 of Ayazi, which is used to drive the in-plane vibration mode – see ¶48 of Ayazi; this means that the comb drive element of Phan Le is placed at an anti-nodal point in Ayazi) for an in-plane drive mode thereof, wherein movement of the resonator member 102 (Ayazi) in the in-plane drive mode is parallel to a plane defined by a surface of the substrate (because the resonator member is parallel to the substrate 104 of Ayazi).

As to claim 16, Ayazi as modified teaches wherein the comb-drive element CDE (Phan Le) is a first comb-drive element, and further comprising: 
a second comb-drive CDE2 (Phan Le) element connected to the perimeter of the annulus 102 (Ayazi) at a location opposite to the first comb-drive element (elements CDE, CDE2 of Phan Le were used in place of elements 112, 114 of Ayazi, respectively, meaning that the second comb drive element CDE2 from Phan Le is at a location opposite to the first comb-drive element CDE from Phan Le), 
wherein the first comb-drive element is a drive electrode configured to actuate the resonator member (¶48 of Ayazi teaches that drive element 112, which was replaced by the first comb drive element CDE of Phan Le, is a drive electrode) and the second comb-drive element is a sense electrode (¶36 of Ayazi teaches that sense electrode 114, which was replaced by the second comb drive element CDE2 from Phan Le, detects movement of the resonator member) configured to detect movement of the resonator member 102 (Ayazi).

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi in view of Phan Le, Suzuki, Falorni, and Dehe as applied to claim 2 above and further in view of Beitia (US 6889550 B2).
As to claim 17, Ayazi as modified teaches wherein a perimeter of the resonator member is at least partially defined by respective sidewalls (see the sidewalls in fig. 2A).

Beitia teaches a gyroscopic inertial sensor (col. 1 lines 5-10) comprising a resonator member 1 that is octagonal in shape (fig. 1A; col. 8 lines 14-20 teach that the resonator member is excited and monitored with excitation and detection electrodes, similarly to the resonator member of Ayazi; when the modified Ayazi is further modified in light of Beitia, the resonator member will have the slanted sidewalls as explained further below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the resonator member is octagonal in shape, as taught by Beitia since such a modification would produce the predictable result that angular velocity is still successfully measured.
[AltContent: textbox (SW)]
[AltContent: arrow][AltContent: textbox (SW)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (ANG)][AltContent: textbox (P)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    351
    408
    media_image2.png
    Greyscale

[AltContent: oval]




As to claim 18, Ayazi as modified teaches wherein the resonator member 102 (Ayazi) comprises single crystal silicon (in light of Falorni’s teachings), and wherein the angle ANG (Beitia) is defined by a (111) crystal plane (the (111) crystal plane is not positively recited as part of the claimed device; therefore, the device could have been made such that the two of the modified Ayazi’s sidewalls, see fig. 1A of Beitia above, are parallel to the crystal plane, which is not part of the claimed device) to be about 54.7 degrees (the angle is “about” 54.7 degrees as broadly recited).

As to claim 19, Ayazi as modified teaches respective tuning electrodes 136, 138 (Ayazi, ¶44) disposed adjacent the respective sidewalls SW (Beitia) of the resonator member 102 (Ayazi) and separated therefrom by respective capacitive gaps (the tuning electrodes 136, 138 of Ayazi are separated from the respective sidewalls by capacitive gaps in addition to the material of the resonator member 102 of Ayazi), wherein portions of the respective tuning electrodes are slanted (with respect to plane P, as viewed from 

As to claim 21, Ayazi as modified teaches wherein, responsive to application of a quadrature tuning voltage to the respective tuning electrodes 136, 138, a frequency of an in-plane drive mode of the resonator member and a frequency of an out-of-plane sense mode of the resonator member that is orthogonal to the in-plane drive mode are mode-matched (the tuning electrodes 136, 138 are capable of receiving such a voltage because they are quadrature tuning electrodes used for mode-matching the in-plane and out-of-plane resonant modes - ¶4 and ¶39 of Ayazi).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi in view of Phan Le, Suzuki, Falorni, and Dehe as applied to claim 2 above and further in view of Serrano et al. (US 20160327390 A1, hereinafter Serrano).
As to claim 22, Ayazi teaches wherein the at least one anchor structure 101 couples the resonator member 102 to the substrate 104 at different locations of the resonator member 104, and further comprising: 
respective tether structures 140 coupling to the resonator member at the different locations thereof.
Ayazi as modified does not teach wherein the at least one anchor structure comprises respective anchor structures (corresponding to the radial arms of the anchor 110 in instant fig. 1A; Ayazi’s anchor 101 is merely a circular anchor) coupling the 
the respective tether structures coupling the respective anchor structures to the resonator member at the different locations thereof, wherein ones of the respective tether structures at the different locations of the resonator member comprise different shapes, and wherein the shapes comprise asymmetric shapes.
Regarding the anchor structures, Ayazi’s anchor 101 serves the function of holding the tethers 140 for supporting the resonator member 102. This is similar to the function of the anchor 110 holding tethers 125, 130 for supporting the resonator member 105 in the instant application. The anchor 110 of the instant application has cut-out areas resulting in radial portions where the tethers 125, 130 are supported. Since Ayazi lacks these cut-out portions, Ayazi’s anchor merely differs from the instant anchor in terms of shape. It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. In this case, the instant specification provides no evidence that an anchor with cut-outs resulting in radial anchor portions is significantly different than a circular anchor as taught in Ayazi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the anchor is shaped to have radially extending anchor portions where the tethers are connected, since such a modification would be a mere change in the anchor shape for the predictable result that the weight of the device is reduced.
Regarding the limitation of the tethers having different shapes,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that adjacent tethers have different shapes from each other and wherein the shapes comprise asymmetric shapes as taught by Serrano since such a modification would be a mere change in the shapes of the tethers for the predictable result that angular velocity is still successfully detected.
Ayazi as modified teaches that the respective tether structures couple the respective anchor structures to the resonator member 102 (Ayazi) at the different locations thereof, wherein ones of the respective tether structures at the different locations of the resonator member comprise different shapes (as taught by Serrano).

As to claim 23, Ayazi as modified teaches wherein the respective tether structures (Serrano) are coupled to the resonator member 102 (Ayazi) at (i.e. near) respective nodal points for an out-of-plane sense mode thereof (see fig. 10 of Serrano, wherein tether structures are near nodal points for the out-of-plane sense mode), wherein movement of the resonator member in the out-of-plane sense mode is non-

As to claim 24, Ayazi as modified teaches wherein the different shapes (Serrano) are configured to confine movement (i.e. out-of-plane movement) of portions of the resonator member 102 (Ayazi) to coincide (i.e. mode-matching between the in-plane and out-of-plane modes – abstract of Serrano) with local deformations (of the resonator member 102 of Ayazi) corresponding to an in-plane drive mode (of the resonator member 102 of Ayazi), wherein movement of the resonator member in the in-plane drive mode is parallel to a plane defined by a surface of the substrate 104 (Ayazi; the resonator member is parallel to the substrate, meaning the in-plane drive mode of the resonator member is also parallel to the substrate), and to provide rigidity (i.e. a small degree of rigidity) for movement non-parallel to the plane defined by the surface of the substrate.

As to claim 25, Ayazi as modified teaches wherein the resonator member comprises an annulus 102 (Ayazi), wherein the respective anchor structures (of anchor 101 of Ayazi, which has been modified to have radial portions supporting the tethers of Serrano) and tether structures (Serrano) are positioned within an interior of the annulus at the different locations relative to the comb-drive element CDE (Phan Le; the comb-drive element is at one location on the annulus, while the anchor structures and tether structures are distributed around the inside of the annulus), and wherein the respective anchor structures are coupled to one another by a disk-shaped member (the anchor .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ayazi et al. (US 20130283911 A1, hereinafter Ayazi) in view of Phan Le (US 20130009716 A1), Falorni et al. (US 20150377624 A1, hereinafter Falorni), Dehe (US 20140197502 A1), and Liu et al. (US 20160268927 A1, hereinafter Liu).
As to claim 35, Ayazi teaches a bulk acoustic wave pitch/roll gyroscope (abstract; the gyroscope is a dual-axis gyroscope, which is capable of being used to measured pitch/roll rates), comprising: 
an annulus-shaped resonator member 102; 
an anchor 101 coupling the annulus-shaped resonator member to a substrate 104; and 
a drive element 112 (¶48) connected to the annulus-shaped resonator member.
Ayazi does not teach wherein the anchor comprises respective anchor structures coupling the annulus-shaped resonator member to the substrate,
wherein the drive element is a comb-drive element, the comb-drive element comprising first comb fingers protruding from the annulus-shaped resonator member, and second comb fingers comprising a different material than the first comb fingers interdigitated therewith to define capacitive gaps of less than about 500 nanometers (nm) therebetween, respective sidewalls of the second comb fingers being oppositely-tapered relative to respective sidewalls of the first comb fingers between opposing ends thereof such that operation of the comb-drive element varies the capacitive gaps 
Regarding the respective anchor structures, Ayazi’s anchor 101 serves the function of holding tethers 140 for supporting the resonator member 102. This is similar to the function, in the instant application, of the anchor 110 holding tethers 125, 130 for supporting the resonator member 105. The anchor 110 of the instant application has cut-out areas resulting in radial portions where the tethers 125, 130 are supported. Since Ayazi lacks these cut-out portions, Ayazi’s anchor merely differs from the instant anchor in terms of shape. It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. In this case, the instant specification provides no evidence that an anchor with cut-outs resulting in radial anchor portions is significantly different than a circular anchor as taught in Ayazi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi such that the anchor is shaped to have radially extending anchor portions where the tethers are connected, since such a modification would be a mere change in the anchor shape for the predictable result that the weight of the device is reduced.
Regarding the comb-drive element,
Phan Le teaches a resonator device comprising a resonator member 20X (fig.3 above), and 
a comb-drive element CDE (fig. 3 above; see ¶65-66 and ¶89) comprising first comb fingers 33 (fig. 3, ¶63) protruding from the resonator member, and second comb 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified to be configured such that comb drive elements (CDE, CDE2 of Phan Le) are used to drive and monitor the resonator member as taught Phan Le, since such a modification would be a simple substitution of one method of driving and monitoring a resonator member for another for the predictable result that angular velocity is still successfully measured.
Regarding the material of the first comb fingers,
Falorni teaches a MEMS gyroscope wherein a resonator member 2 comprises single crystal silicon (monocrystalline silicon - ¶41; Phan Le teaches wherein the comb fingers 33 and resonator member 20X are a single piece of material, so when the resonator body of Ayazi as modified is modified to be made of single crystal silicon as taught by Falorni, the first comb fingers will also be made of single crystal silicon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the resonator member is made of single crystal silicon as taught by Falorni since such a modification would be a simple substitution of one resonator member material for another for the predictable result that angular velocity is still successfully measured.

Dehe teaches a MEMS comb drive device wherein stationary comb fingers 215 (corresponding to the stationary second comb fingers 35 from Phan Le) are made of polysilicon (¶24; when the teachings of Dehe are applied to the modified Ayazi, the first comb fingers will be made of single crystal silicon while the second comb fingers will be made of polysilicon, meaning that the first and second comb fingers will be made of different materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the stationary comb fingers (i.e. second comb fingers) are made of polysilicon since such a modification would be a simple substitution of one stationary comb finger material for another for the predictable result that angular velocity is still successfully measured.
Regarding the capacitive gaps of less than about 500 nanometers, the gap size between the first and second comb fingers is a result effective variable that has an effect on the drive strength of the comb drive element (and an effect on the strength of the monitoring signal of the second comb drive element). It has been held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (see MPEP 2144.05 (II)(A)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to reach the claimed range of gap sizes through routine experimentation.

Regarding the tapered shapes of the first comb fingers and second comb fingers,
Liu teaches (fig. 2A) wherein respective sidewalls of first 220 and second 260 comb fingers are oppositely-tapered such that the sidewalls of the second comb fingers are oppositely-tapered relative to respective sidewalls of the first comb fingers between opposing ends thereof, such that operation of the comb-drive element varies the capacitive gaps therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the first comb fingers and second comb fingers are oppositely tapered relative to each other as taught Liu since such a modification would be a change in the shapes of the comb fingers for the predictable result that angular velocity is still successfully measured.
Regarding the claimed resonance frequency, ¶32 of Ayazi teaches that the device maybe be operated at frequencies higher than 100 kHz and up to 10 MHz, depending on the radial dimension and thickness of the resonator member 102. However, Ayazi does not explicitly teach (i.e. without a doubt) that the resonator is dimensioned to operate at a frequency higher than about 300 kHz. The frequency at which the resonator member 102 is operated is a result effective variable because the resonant frequency of the device has an effect on what frequencies of external 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the resonance frequency of the apparatus is greater than about 300 kHz by routine experimentation for the predictable result that angular velocity is still successfully measured.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ayazi in view of Phan Le, Falorni, Dehe and Liu as applied to claim 35 above and further in view of Beitia (US 6889550 B2).
As to claim 36, Ayazi as modified teaches respective tuning electrodes 136, 138 (Ayazi, ¶44) separated from respective sidewalls SW (fig. 1A of Beitia above; the sidewalls being sidewalls of the resonator member) by respective capacitive gaps (the tuning electrodes 136, 138 of Ayazi are separated from the respective sidewalls by capacitive gaps in addition to the material of the resonator member 102 of Ayazi), wherein the respective tuning electrodes are configured to provide quadrature error tuning between different resonance modes of the annulus-shaped resonator member (¶4 and ¶39 of Ayazi teach that the tuning electrodes 136, 138 are used for tuning the in-plane and out-of-plane modes to be mode-matched).

the respective tuning electrodes being slanted at respective angles parallel to the angle of the respective sidewalls of the annulus-shaped resonator member.
Beitia teaches a gyroscopic inertial sensor (col. 1 lines 5-10) comprising a resonator member 1 that is octagonal in shape (fig. 1A; col. 8 lines 14-20 teach that the resonator member is excited and monitored with excitation and detection electrodes, similarly to the resonator member of Ayazi; when the modified Ayazi is further modified in light of Beitia, the resonator member will have the slanted sidewalls as explained further below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that the resonator member is octagonal in shape, as taught by Beitia since such a modification would produce the predictable result that angular velocity is still successfully measured.
Ayazi as modified does teaches wherein a perimeter of the annulus-shaped resonator member 102 (Ayazi) is at least partially defined by respective sidewalls SW (fig. 1A of Beitia above) that are slanted at an angle ANG (fig. 1A of Beitia above) relative to a plane P (fig. 1A of Beitia above) defined by a surface of the resonator member,
the respective tuning electrodes 136, 138 (Ayazi) being slanted at respective angles ANG (Beitia; the tuning electrodes are adjacent to their respective sidewalls so .
Allowable Subject Matter
Claim 20 is allowed. As advised by the Examiner in the Office Action mailed 8/25/20, Applicant has rewritten claim 20 in independent form, making claim 20 allowable.

Claims 3-11 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the case of claims 3-11 and 38, the 112 rejections thereof must also be overcome in order to place the claims in condition for allowance.

As to claim 3, the prior art of record fails to anticipate or render obvious the features of “the comb-drive element varies the sub-micron gaps at the respective sidewalls of the first and second comb fingers without altering an overlap between the first and second comb fingers along the respective lengths thereof,” all in combination with the rest of the claimed apparatus.

Claims 4-11 contain allowable subject matter for depending from claim 3.

Claim 37 contains allowable subject matter for substantially the same reasons as claim 20.

Claim 38 contains allowable subject matter for substantially the same reasons as claim 3. 
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive.
Applicant argues (pg. 12) that the independent claims share a special technical feature which contributes over the prior art. 
Applicant’s argument is unpersuasive because claims 1 and 35 are both rejected with prior art. Therefore, groups I-II do not share a special technical feature which contributes over the prior art.

Applicant’s arguments with respect to the comb finger length limitations of claim 1 have been considered but are moot in view of the new ground(s) for rejection.

Applicant argues on pg. 14 that the cited references do not teach sub-micron gaps.
Applicant’s argument is unpersuasive. The rejection of claim 1 above explains that it would have been obvious to modify the apparatus to have sub-micron gaps because such a modification would have been a mere change in size and proportions. Since changing the proportions of the device to achieve the sub-micron gaps would not result in qualitatively new phenomena, a device having the claimed gaps would not 

As to claim 35, Applicant argues that the Office Action does not explain why it would have been routine optimization to provide the claimed gaps of less than about 500 nm in combination with the different comb finger materials.
Applicant’s argument is not persuasive. The Office Action does not take the position that routine optimization makes it obvious to have different comb finger materials, nor does routine optimization require an explanation of why it is obvious to have different comb finger materials. The Office Action does indeed explain why the claimed gaps, per se, would have been obvious through routing optimization. Specifically, the rejection of claim 35 states,
“Regarding the capacitive gaps of less than about 500 nanometers, the gap size between the first and second comb fingers is a result effective variable that has an effect on the drive strength of the comb drive element (and an effect on the strength of the monitoring signal of the second comb drive element). It has been held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (see MPEP 2144.05 (II)(A)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to reach the claimed range of gap sizes through routine experimentation.”


Applicant argues on pg. 16 that Falorni and Dehe do not provide a teaching of sub-micron gaps.
Applicant’s argument is unpersuasive. Falorni and Dehe were not relied on for teaching sub-micron gaps (this is because Falorni and Dehe were not relied on for rejecting claim 1). The claimed sub-micron gaps are taught by the modified Ayazi in the rejection of claim 1, in which the Examiner explained that such a gap size would have been an obvious change in the size and proportions of the apparatus. 
Since changing the proportions of the device to achieve the sub-micron gaps would not result in qualitatively new phenomena, a device having the claimed gaps would not perform differently than the prior art device, meaning the claimed difference in size would have been obvious. Therefore, Applicant’s argument is not persuasive.

Applicant further argues on pg. 16 that the art teaches away from sub-micron gaps.
Applicant’s argument is unpersuasive. Applicant points to ¶92 of the instant application, which describes certain difficulties in providing sub-micron gaps. However, 

Applicant argues on pg. 17 that one of skill in the art would have had no reasonable expectation of success in providing the claimed gap sizes.
However, as explained above, the problems described in ¶92 of the instant application are not found in the prior art references used in rejecting claim 35. Therefore, there would have been nothing to suggest to one of skill in the art that such gap sizes could not be achieved. MPEP 2143.02(II) states that “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” There is no suggestion in the prior art references that simply making the gaps smaller would cause the device to malfunction, and it is typically desirable to make MEMS devices small. While ¶92 of the instant application states that misalignment would cause such small gaps not to work, this means that in the absence of misalignment the gaps would work. Therefore, one of skill in the art would have had at least a reasonable expectation of success in providing the claimed gap sizes.
f
As to claim 17, Applicant argues (pg. 18) that Beitia does not teach the limitations of “along a cross-section perpendicular to the surface of the resonator member.”
along a cross-section (e.g. a cross section parallel to the plane of fig. 1A of Beitia and into-the-page with respect to fig. 1A of Beitia) perpendicular to the surface (corresponding to the right side surface of element 1 in Beitia) of the resonator member.

As to claim 22, Applicant argues on pg. 18 that Serrano does not teach asymmetric tethers.
Applicant’s argument is not persuasive. Each of the individual tethers in fig. 12B of Serrano is asymmetrical. 

As to claim 24, Applicant argues on pg. 19 that Serrano’s tethers do not provide rigidity for movement non-parallel to the plane defined by the surface of the substrate.
Applicant’s argument is not persuasive. Serrano’s tethers provide a small amount of rigidity for movement non-parallel to the plane defined by the surface of the substrate, and the claim does not specify how much rigidity is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160332872 A1 – figs. 5a-5c and ¶132-133 teach away from the concept recited in claims 3 and 38. Specifically, it is taught that when a set of short comb fingers moves relative to a set of long comb fingers, no relative motion can be detected while the short fingers are completely overlapped by the long fingers. Since no motion can be detected during the full overlap, such a configuration would be unsuitable for an application where the detection of relative motion is required.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./Examiner, Art Unit 2853                                                                       

/JILL E CULLER/Primary Examiner, Art Unit 2853